Citation Nr: 1758200	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-30 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee medial meniscal tear, chondromalacia (left knee disability).

3.  Entitlement to service connection for headache disability (claimed as migraine condition), to include as secondary to service-connected maxillary sinusitis.

4.  Entitlement to service connection for right lower extremity neuropathy, to include as due to exposure to herbicides.

5.  Entitlement to service connection for left lower extremity neuropathy, to include as due to exposure to herbicides.

6.  Entitlement to service connection for neck disability.

7.  Entitlement to service connection for right shoulder disability.

8.  Entitlement to service connection for left shoulder disability.

9.  Entitlement to service connection for right ankle disability.

10.  Entitlement to service connection for left ankle disability.

11.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.

12.  Entitlement to service connection for acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depression.

13.  Entitlement to service connection for right upper extremity condition, to include neuropathy, to include as due to exposure to herbicide agents.

14.  Entitlement to service connection for left upper extremity condition, to include neuropathy, to include as due to exposure to herbicide agents.

15.  Entitlement to service connection for radiculopathy, right upper extremity.

16.  Entitlement to service connection for radiculopathy, left upper extremity.

17.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

18.  Entitlement to an increased rating for degenerative disc disease of the lumbosacral spine (low back disability), currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971, June 1977 to June 1980, and January 1982 to January 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the San Juan RO. In January 2013, the RO, in pertinent part, denied service connection for bilateral knee condition, migraine/headaches, bilateral neuropathy, nervous condition, bilateral shoulder, bilateral ankle, high blood pressure, and neck condition. In March 2014, the RO granted service connection for GERD and assigned a zero or noncompensable rating. The RO also continued a previously assigned 10 percent rating for low back disability, and denied service connection for bilateral upper extremity peripheral neuropathy and radiculopathy, as well as PTSD.

The Board has recharacterized the PTSD claim as a generalized claim of service connection for a psychiatric disorder, to include PTSD and major depression, in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that a claim for PTSD is a claim for any psychiatric disorder.

Following timely notices of disagreement (NODs) with those rating decisions, a December 2014 rating decision granted a 10 percent rating for GERD. Additionally, a July 2016 rating decision granted a 20 percent rating for low back disability. The Veteran has not withdrawn his appeals for higher ratings than those currently assigned. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

During a July 2016 Decision Review Officer (DRO) Conference, the Veteran withdrew his claims for service connection for erectile dysfunction, skin allergy, traumatic brain injury, nervous condition, urinary incontinence, fecal incontinence, bilateral eye condition, and circulatory problems. These withdrawals are memorialized in the report of the DRO Conference, which is contained in the claims file. Thus, the criteria for withdrawal of these claims are met. See 38 C.F.R. § 20.204 (b). See also Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011) ("[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant").

As for the matter of representation, the Veteran was previously represented by Disabled American Veterans (DAV). However, in March 2015, the Veteran executed a VA Form 21-22, Appointment of Individual as Claimant's Representative, in favor of The American Legion (thereby revoking the power of attorney in favor of DAV, see 38 C.F.R. § 14.631(f)(1) (2017)). The Board recognizes the change in representation.

The Board's decision regarding the issues of entitlement to service connection for acquired psychiatric disability, as well as increased ratings for GERD and low back disability, is set forth below. The remaining issues on appeal are addressed in the REMAND portion of the decision following the order and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's PTSD and major depressive disorder are the result of his combat stressor.

2.  The preponderance of the evidence does not reflect that the Veteran's GERD symptoms more nearly approximated persistently recurrent epigastric distress productive of considerable impairment of health.

3.  The evidence is at least evenly balanced as to whether, throughout the pendency of the appeal period, symptoms of the Veteran's low back disability have most nearly approximated forward flexion to 30 degrees, but there was no ankylosis or incapacitating episodes due to intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for PTSD and major depression are met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

2.  The criteria for a rating in excess of 10 percent for GERD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, Diagnostic Code 7346 (2017).

3.  The criteria for a rating of 40 percent, but no higher, for low back disability have been met throughout the appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Codes 5242-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the matters herein decided, the Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2017). Moreover, neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154 (b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304 (d) (2017), are applicable. This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence. If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, the combat rules are also relevant to establishing that the disability itself was incurred in service. Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury. Id.

Although a claimant is competent in certain situations to identify a simple condition such as joint pain, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), a lay person is generally not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran claims his psychiatric disability is related to in-service stressors that occurred while stationed in Vietnam. Specifically, the Veteran was fearful of his safety while he fulfilled his duties as an infantryman and mortar operator. He also stated that he witnessed the deaths and injuries of many of his fellow soldiers to enemy fire, bombs, and mortar attacks. See generally September 2011 statement.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Service connection for PTSD requires (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997). If a veteran engaged in combat and the claimed stressor is related to combat, the veteran's lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary. 38 C.F.R. § 3.304 (f)(2).

In this case, VA has conceded that the Veteran served in combat in Vietnam. Thus, his lay testimony alone generally is sufficient to establish the occurrence of his claimed in-service stressor/s. Thus, the Board must determine whether the Veteran has a psychiatric disorder, to include PTSD, related to these conceded military combat stressors.

Turning to the pertinent evidence of record, the report of a June 2011 VA mental disorders examination indicated that the Veteran received an Article 15 due to going "AWOL." The Veteran reported that whenever there is a breeze he remembered Vietnam and felt sad; if he perceived the smell of blood he felt anxiety. He had trouble sleeping with nightmares (non-military related). These symptoms started after he returned from Vietnam, occurred on and off, and were mild. The examiner found no evidence of mental disorder at the present time.

In a September 2011 statement, the Veteran reported that he is constantly irritated and anxious, depressed, and isolated. His mood changes made him very volatile on occasion. He could not handle stress or act accordingly in a social environment. His anhedonia was increasing; he did not finding any pleasure in any activities. He was tired all the time, spent days in bed, without proper hygiene, not eating correctly and feeling sorry for himself. He would forget to take his medication, shower, change clothes, or pay his bills on time. Since he had come back from the war, he had problems with nightmares and flashbacks. 

An October 2012 VA PTSD screen was positive.

On January 2014 VA PTSD examination, the examiner found that the Veteran met the DSM-V stressor criteria for PTSD, but he did not meet the DSM-V symptoms criteria for a diagnosis of PTSD. The examiner indicated that the Veteran was without history of psychiatric complaints, findings or treatment at VAMC, any mental institution nor private psychiatrist until June 2011. The examiner found that the Veteran met criterion A, in that the stressor was related to the Veteran's fear of hostile military or terrorist activity, as the Veteran directly experienced exposure to actual or threatened death or serious injury. However, he did not fulfill the symptoms criteria for persistent re-experiencing the traumatic event, persistent avoidance of the stimulus, nor the symptoms criteria for persistent hyperarousal. Nor did the trauma exposure cause impairment in social, occupational or other areas of functioning. There was no change in functional status or in quality of life due to trauma exposure. The trauma exposure did not cause impairment in social, occupational or other areas of functioning. 

Private treatment records reflect that, in October 2014, the Veteran was admitted for inpatient treatment for diagnosis of PTSD and major depression. He was referred by VA due to an exacerbation of his symptoms of depression and anxiety. He said his emotional status deteriorated after having memories and flashbacks about traumatic experiences in combat. 

In October 2016, the Veteran was admitted to a private partial hospitalization program for two weeks for treatment of diagnosed PTSD and major depression. An intake form indicated that his first evaluation was in October 2002. The Veteran reported nightmares about the war since 1985 and treatment for PTSD since 2000.

An October 2016 letter from the Veteran's treating psychiatrist indicated that the Veteran had a 15-year history of psychiatric treatment. The Veteran's symptoms were anxiety, hopelessness, despondency, sadness, irritability, withdrawal, loss of energy, social isolation, anguish, frustration, memories of traumatic combat experiences, anger, hopelessness, despondency, poor concentration, insecurity and panic attacks. The Veteran reported that he had relapsed into an emotional state of anxiety and depression, which had brought about social isolation, panic attacks and anger. He explained that memories of his experiences in Vietnam come to him and he had flashbacks about the war.

Based on the foregoing, the Board finds that service connection for PTSD and major depression are warranted.

Initially, the Board notes that the record contains conflicting diagnoses regarding the presence of PTSD and major depression. Thus, the evidence is approximately evenly balanced as to whether the Veteran meets the diagnostic criteria for PTSD and major depression. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran has met the current disability requirement with regard to the claim for service connection for PTSD and major depression. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

As there is medical evidence of PTSD and major depression and conceded military combat stressors, the remaining question is whether there is a relationship between the two.

Here, the private treatment records reflect that the symptoms of the Veteran's PTSD and major depression were related to his combat experience. As the VA examiners did not assign a mental health diagnosis, they did not provide etiological opinions. Moreover, the opinions do not address the Veteran's reported 15-year history of treatment for PTSD, his ongoing nightmares following active duty, and his current symptoms of depression and PTSD as described in his September 2011 letter. In light of the foregoing, the Board finds that the weight of the evidence thus supports a nexus between the Veteran's diagnosed PTSD and major depression and his in-service combat stressors. Therefore, service connection for an acquired psychiatric disability, diagnosed as PTSD and major depression, is warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A. GERD

The Veteran is currently rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346, at a 10 percent disabling evaluation. The Rating Schedule does not provide a specific diagnostic code for evaluation of GERD. Thus, the Veteran's GERD has been evaluated as analogous to the hiatal hernia and the diagnostic criteria set forth in DC 7346. 

Under DC 7346, which is governed by a General Rating Formula for Digestive System, a 10 percent rating is warranted when the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity. 38 C.F.R. § 4.114, DC 7346 (2017). A 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. Id. A maximum 60 percent evaluation contemplates a level of impairment which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. Id.

Turning to the evidence of record, March 2014 VA examination indicated that the Veteran took Omeprazole 20 milligrams (mg) two times daily. Symptoms included infrequent episodes of epigastric distress, pyrosis, and reflux. His GERD did not impact his ability to work.

On July 2016 VA examination, the Veteran reported that he continued with epigastric pain, reflux, and heartburn, worst in the mornings. He took ranitidine 150 mg and omeprazole 20 mg with partial relief. Signs and symptoms included infrequent episodes of epigastric distress, pyrosis, and reflux. His GERD did not impact his ability to work.

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for GERD. Although the Veteran suffered epigastric distress, both examination reports noted this is infrequent, and thus does not rise to the level required for a 30 percent rating (persistently recurrent epigastric distress). Additionally, although the Veteran has a claim pending for shoulder disability, which indicates that he suffers from shoulder pain, there is no indication that the GERD is productive of considerable impairment of health. Indeed, both VA examiners found that the Veteran's GERD did not impact his ability to work.

In evaluating the disability under consideration, the Board has considered the Veteran's lay assertions of record. However, aside from his general assertion that a higher rating is warranted, the Veteran's has not indicated that he has symptoms which warrant a rating in excess of 10 percent.

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's GERD at any point, and the claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

B.  Low Back Disability

The Veteran's low back disability is currently rated under 38 C.F.R. §§ 4.71a, DC 5242-5243, which permit rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined. 38 C.F.R. § 4.71a.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine. The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. See DeLuca v. Brown, 8 Vet. App. 202 (1995). In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.

Historically, service connection for degenerative disc disease of the lumbosacral spine was granted in a March 2012 rating decision, and an initial 10 percent rating was assigned effective February 28, 2011. On March 11, 2013, the Veteran requested an increased rating for low back disability.

Turning to the pertinent evidence of record, the report of a May 2013 VA examination indicated that the Veteran complained of occasional low back pain, which he described as a pressure-like pain sensation that irradiated toward both lower extremities. He was currently using Tramadol 50 mg twice a day with good results. Flare-ups were reported as being unable to walk long distance or lift heavy objects for 24 to 48 hours. The Veteran did not use an assistive device as a normal mode of locomotion.

Physical examination found him to have localized tenderness or pain to palpation in the lumbar paravertebral muscles, but no guarding or muscle spasm of the thoracolumbar spine. Range of motion (ROM) of the thoracolumbar spine was measured as to 70 degrees of forward flexion, 15 degrees of extension, and 20 degrees of bilateral lateral rotation, all with painful motion beginning at endpoint. Bilateral lateral flexion was limited to 20 degrees, with objective evidence of painful motion beginning at 15 degrees. Functional impairment was described as less movement than normal and pain on movement. The Veteran had IVDS that resulted in less than 1 week of incapacitating episodes over the past 12 months. The examiner found that the low back disability did not impact his ability to work.

On November 2014 VA examination, the Veteran reported that his low back disability was worst in the mornings and after back bending, lifting or carrying heavy things, and driving long distances. He was using Tramadol and Tylenol and regularly used a lumbar brace. The Veteran reported flare-ups of 1 to 2 hours, 1 to 2 times a month, which he described as severe.

Physical examination found him to have muscle spasm, localized tenderness of the bilateral thoracolumbar paravertebral muscles, and guarding resulting in abnormal gait or abnormal spinal contour. There was no ankylosis. ROM of the thoracolumbar spine was measured as to 60 degrees of forward flexion, 10 degrees of extension, 15 degrees of right lateral flexion, 20 degrees of left lateral flexion, and 15 degrees of bilateral lateral rotation. Pain was noted on exam at rest/non-movement. There was evidence of pain with weightbearing. The Veteran could not perform repetitive use testing with at least 3 repetitions due to severe pain. The exam was not being conducted during a flare-up. Veteran had. The Veteran had IVDS, but no episodes of exacerbation in the past 12 months. The low back disability impacted his ability to work as he was unable to stay seated for a long time. 

On July 2016 VA examination, the Veteran reported that low back pain had progressively worsened since his last evaluation. He reported that pain worsened/flared up with back bending and/or doing house chores, and stated that pain was the worst in the mornings. The Veteran regularly used a lumbar brace. He denied emergency room visits in the past 12 months.

Physical examination found him to have localized tenderness and guarding that did not result in abnormal gait or abnormal spinal contour. He did not have ankylosis.
ROM was measured as to 50 degrees of forward flexion, 10 degrees of extension, and 15 degrees of bilateral lateral flexion and rotation. Pain was noted on exam but did not result in/cause functional loss. There was no evidence of pain with weight bearing. The Veteran was able to perform repetitive use testing with at least 3 repetitions without additional loss of function or ROM. He was not examined during a flare-up. The Veteran had IVDS of the thoracolumbar spine, however, he did not have any acute signs or symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months. The examiner opined that his low back disability did not impact his ability to work.

The Board has considered whether an increased schedular rating is warranted for the Veteran's low back disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45, and the Court's holding in DeLuca v. Brown, supra. Accordingly, in light of the impairment of the Veteran's forward flexion to 50 degrees, and in consideration of his reports of flare-ups of lumbar spine symptoms, the Board finds that the Veteran's service-connected lumbar spine disability more nearly approximates the criteria required for a 40 percent disability rating. See 38 C.F.R. § 4.7.

However, neither the VA reports of examination or treatment records indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine. Rather, these documents specifically find no ankylosis. The lay statements similarly do not indicate that there has been ankylosis. Moreover, while VA must, as it did above, consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca, this rule does not apply where, as here, the Board has awarded the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis. See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  For similar reasons, the Court's decisions relating to the adequacy of orthopedic examinations in Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), are not for application, as these cases relate to range of motion findings that are not relevant given that the Veteran is not receiving the maximum schedular rating based on limitation of motion.

For the foregoing reasons, a rating of 40 percent, but no higher, is warranted for the Veteran's low back disability throughout the appeal period. As the preponderance of the evidence reflects the symptoms of the Veteran's low back disability do not more nearly approximate the criteria for a rating higher than 40 percent, the benefit of the doubt doctrine is not for application and the claim for a rating higher than that assigned herein must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

C.  Additional Considerations

The above determinations are based upon consideration of applicable provisions of VA's rating schedule. Additionally, the Board finds that at no pertinent point have the Veteran's service-connected GERD or low back disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. Id.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's GERD and low back disability under consideration at all points pertinent to this appeal. With regard to GERD, the Board finds that the rating schedule fully contemplates the described symptomatology, including symptoms of regurgitation, pyrosis, and substernal pain. With regard to the low back disability, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed. Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion. 38 C.F.R. § 4.59 (2017); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45. Thus, consideration of whether the Veteran's disability caused marked interference with employment or frequent hospitalization is not required.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record. The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, however, there is no evidence or argument that the Veteran's GERD and/or low back disability actually or effectively renders him unemployable. As such, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the disabilities under consideration has not reasonably been raised, and need not be addressed in conjunction with the increased rating claims herein decided.


ORDER

Entitlement to service connection for PTSD and major depression is granted.

An initial rating in excess of 10 percent for GERD is denied.

An increased rating of 40 percent, but no higher, for low back disability is granted, subject to the regulations governing monetary awards.


REMAND

Regarding the remaining matters on appeal, the Board notes that the Veteran has not yet been afforded VA examinations to address the etiology of his claimed disabilities. VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006). The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.

Regarding the Veteran's claims for peripheral neuropathy of the upper and lower extremities, the Veteran contends that such disabilities are the result of exposure to Agent Orange while serving in Vietnam. The Veteran's service records reflect that he served in the Republic of Vietnam during the Vietnam War; therefore he is presumed to have been exposed to herbicide agents, such as Agent Orange. 38 U.S.C.A. § 1116 (f) (West 2014), 38 C.F.R. § 3.307 (a)(6) (2017). 

VA regulations provide a list of diseases associated with exposure to certain herbicide agents. See 38 C.F.R. §§ 3.307, 3.309 (2017). In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease. Id. Such diseases include early-onset peripheral neuropathy, which must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent in order for a veteran to be entitled to a presumption of service connection. Id. However, when service connection on a presumptive basis is not warranted, a veteran is not precluded from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Thus, presumption is not the sole method for showing causation.

VA treatment records reflect complaints of upper and lower extremity pain, and VA examination reports reveal decreased sensation of the lower extremities. Consequently, the Board finds that an examination for a medical opinion is necessary to determine whether the Veteran has peripheral neuropathy of the bilateral upper and lower extremities, and if so, whether it is related to his presumed exposure to herbicide agents in service. 

As the Veteran also claims service connection for radiculopathy of the bilateral upper extremities, the Board finds that such claims are related to the claims for bilateral upper extremity neuropathy. Thus the VA examination should also include findings as to whether the Veteran has radiculopathy of the right and/or left upper extremities, and if so, whether such disabilities are related to service or a service-connected disability. See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

Regarding the claimed hypertension, service treatment records show elevated blood pressure. In particular, a November 1983 STR indicated a blood pressure of 150/80, and the examiner noted "increased blood pressure." However, at separation, blood pressure was 110/70.  Post-service VA treatment records include a notation of 'hypertension' in the Veteran's problem list since August 2002. 

While hypertension is not listed as a disease associated with exposure to herbicides under 38 C.F.R. § 3.309 (e), in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure. 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012). That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence. It is noted that the same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have indicated that there may be some, albeit limited, evidence of association between hypertension and herbicide exposure, the Board finds that, the Veteran should be afforded a VA examination which addresses whether the Veteran's hypertension is related to service, to include presumed in-service herbicide exposure. Combee, supra; see also McCartt v. West, 12 Vet App 164, 167 (1999).

Regarding the claimed headache disability, the Board notes that the Veteran's STRs and VA treatment records reflect complaints of headaches. However, the headache complaints appear to be associated with complaints of maxillary sinusitis flare-ups. The Board notes that the Veteran is service-connected for maxillary sinusitis. Consequently, the Board finds that a remand is warranted to obtain an examination with opinion regarding the etiology of any diagnosed headache disability on a direct incurrence basis and as secondary to service-connected maxillary sinusitis. McLendon, supra.

Regarding the claimed disabilities of the bilateral knees, shoulders, ankles, and neck, the Veteran has asserted that his disabilities resulted from a helicopter accident during combat in Vietnam. The record suggests that the Veteran suffers current neck and knee disabilities. Regarding the disabilities of the shoulders and ankles, the Veteran had competently and credibly reported pain. As such, the Board finds that a VA examination is warranted to determine what diagnosed disabilities the Veteran has, and whether they are related to service, to include the reported combat injury. McLendon, supra.

While these matters are being remanded, all outstanding VA treatment records should be associated with the claims file.

Accordingly, these matters are REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records.

2.  Obtain and associate with the claims file any outstanding VA and private treatment records. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

3.  Schedule the Veteran for VA examinations with appropriate physicians do determine the nature, onset, and likely etiology of his claimed peripheral neuropathy of the bilateral upper and lower extremities, radiculopathy of the bilateral upper extremities, hypertension, headaches, bilateral knee disabilities, bilateral shoulder disabilities, neck disability, and bilateral ankle disabilities.

A detailed history of relevant symptoms should be obtained from the Veteran. All indicated tests studies should be performed, and the results should be reported in detail.

The examiners should opine as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the claimed:

a) peripheral neuropathy of the bilateral upper and lower extremities began during service or is otherwise linked to service, to include conceded exposure to herbicide agents while serving in Vietnam;

b) bilateral upper extremity radiculopathy began during service or is otherwise linked to service;

c) hypertension began during service or is otherwise linked to service, to include conceded exposure to herbicide agents while serving in Vietnam;

d) headaches began during service or are otherwise linked to service; or, if not, caused or aggravated by service-connected maxillary sinusitis;

e) disabilities of the neck and the bilateral knees, shoulders, and ankles began during service or is otherwise linked to service, to include reported combat injury in Vietnam.

A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided. The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence. 

4. After any additional development is deemed necessary as a result of the actions taken in the preceding paragraphs, the issues of service connection for peripheral neuropathy of the bilateral upper and lower extremities, radiculopathy of the bilateral upper extremities, hypertension, headaches, bilateral knee disabilities, bilateral shoulder disabilities, neck disability, and bilateral ankle disabilities should be readjudicated. If any benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


